

117 HCON 44 IH: Fiscal State of the Nation Resolution
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 44IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Miss Rice of New York (for herself, Mr. Allred, Mr. Barr, Ms. Tenney, Ms. Brownley, Mr. Burgess, Mr. Calvert, Mr. Carbajal, Mr. Cartwright, Mr. Case, Mr. Cooper, Mr. Correa, Mr. Costa, Ms. Craig, Ms. Dean, Mrs. Dingell, Mr. Fitzpatrick, Mr. Griffith, Mr. Grothman, Mrs. Hartzler, Ms. Herrera Beutler, Mr. Himes, Ms. Houlahan, Mr. Huizenga, Mr. Johnson of Ohio, Mr. Jordan, Mr. Katko, Mr. Kelly of Pennsylvania, Mr. Kilmer, Mr. Kim of New Jersey, Mr. Kind, Mr. Krishnamoorthi, Ms. Kuster, Mrs. Lesko, Mrs. Luria, Mr. Lynch, Mr. Mann, Mr. Mast, Ms. Meng, Mr. Moore of Utah, Mrs. Murphy of Florida, Mr. Newhouse, Mr. Norman, Mr. O'Halleran, Mr. Panetta, Mr. Pappas, Mr. Perry, Mr. Peters, Mr. Phillips, Mr. Quigley, Mr. Reschenthaler, Mr. San Nicolas, Mr. Schneider, Mr. Schweikert, Mr. Smith of Washington, Mr. Smucker, Mr. Steil, Mr. Steube, Ms. Stevens, Mr. Suozzi, Mr. Tiffany, Mr. Tonko, Mr. Trone, Mr. Valadao, Mr. Van Drew, Mr. Zeldin, Ms. Sherrill, Mr. Meeks, Mr. Moulton, Mrs. Bustos, Mr. Welch, Mr. Joyce of Ohio, Ms. Slotkin, Mr. Cárdenas, Ms. Spanberger, and Mr. LaMalfa) submitted the following concurrent resolution; which was referred to the Committee on RulesCONCURRENT RESOLUTIONProviding for a joint hearing of the Committees on the Budget of the House of Representatives and the Senate to receive a presentation from the Comptroller General of the United States regarding the audited financial statement of the executive branch.1.Short titleThis resolution may be cited as the Fiscal State of the Nation Resolution.2.Annual joint hearing of Budget Committees to receive a presentation by the Comptroller General(a)In generalNot later than 45 days (excluding Saturdays, Sundays, and holidays) after the date on which the Secretary of the Treasury submits to Congress the audited financial statement required under paragraph (1) of section 331(e) of title 31, United States Code, on a date agreed upon by the chairs of the Committees on the Budget of the House of Representatives and the Senate (hereafter referred to as the Budget Committees) and the Comptroller General of the United States, the chairs shall conduct a joint hearing to receive a presentation from the Comptroller General reviewing the findings of the audit required under paragraph (2) of such section and providing, with respect to the information included by the Secretary in the report accompanying such audited financial statement, an analysis of the financial position and condition of the Federal Government, including financial measures (such as the net operating cost, income, budget deficits, or budget surpluses) and sustainability measures (such as the long-term fiscal projection or social insurance projection) described in such report.(b)Presentation of statement in accordance with GAO Strategies and MeansThe Comptroller General of the United States shall ensure that the presentation at the joint hearing conducted under subsection (a) is made in accordance with the Strategies and Means of the Government Accountability Office, so that the presentation will provide professional, objective, fact-based, nonpartisan, nonideological, fair, and balanced information to the members attending the hearing.(c)Rules applicable to hearing(1)In generalThe joint hearing conducted by the chairs of Budget Committees under subsection (a) shall be conducted in accordance with the Rules of the House of Representatives and the applicable Standing Rules of the Senate which apply to such a hearing, including the provisions requiring hearings conducted by committees to be open to the public, including to radio, television, and still photography coverage.(2)Permitting participation by Senators and Members not serving on Budget CommitteesNotwithstanding any provision of the Rules of the House of Representatives or the Standing Rules of the Senate, any Senator and any Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) may participate in the joint hearing in the same manner and to the same extent as a Senator or Member of the House of Representatives who is a member of either of the Budget Committees.(d)Effective dateThe requirement under subsection (a) shall apply with respect to any audited financial statement submitted on or after the date of the enactment of this resolution.